Exhibit 10.2

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS AGREEMENT, effective as of the 24th day of September 2004, by and between
CENTENE CORPORATION, a Delaware corporation (hereinafter called the “Company”),
and James D. Donovan, Jr. (hereinafter called the “Executive”).

 

1. Employment. Company hereby agrees to employ Executive as Senior Vice
President of New Product Development with such other or additional titles or
positions as Company’s President, Senior Executives, or Board of Directors may,
from time to time, determine. Executive’s employment shall continue as long as
mutually agreeable to the parties.

 

2. Duties. During the employment period, Executive shall faithfully perform his
duties to the best of his ability and in accordance with the directions and
orders (and to the satisfaction) of the Company’s President, Senior Executives,
and Board of Directors of Company, and he shall devote his full working time,
attention and energy to the performance of his duties.

 

In addition to the duties assigned to him by the Company’s President, Senior
Executives and/or Board of Directors of Company, Executive shall perform such
other duties as are commensurate with his position and responsibilities,
including without limitation, exercising his best judgment; safeguarding and
saving from waste the assets of Company; and following, maintaining, and
implementing the business plans, budgets, business procedures and directives
established and promulgated by Company, as modified or amended from time to
time.

 

Except as otherwise provided herein, Executive shall not render services,
directly or indirectly, to any other person or organization without his
Supervisor’s prior written consent and shall not engage in any activity that
would interfere significantly with the faithful performance of his duties
thereunder. Executive may perform minor services for which he does not receive
compensation, provided that the activity does not conflict with the provisions
of his duties, without written consent.

 

3. Compensation. As compensation for all services rendered by Executive under
this agreement, company shall pay to Executive, in accordance with its then
prevailing payroll practices, a salary at the annualized rate of Three Hundred
Twenty Five Thousand Dollars ($325,000.00), less applicable payroll deductions.
This salary may be adjusted from time to time as directed by the Company’s
President.

 

4. Other Employment Benefits. During the Employment Period:

 

  (a) Company shall reimburse Executive monthly for actual, reasonable, and
necessary out-of-pocket expenses he incurs on Company’s business in compliance
with company policies and procedures.

 

  (b) Executive shall participate in such of Company’s Executive plans or fringe
benefit arrangements as provided for all Executives, subject to their terms and
conditions.



--------------------------------------------------------------------------------

  (c) Vacation Leave. During the Employment Term, Executive shall be entitled to
a number of vacation days as established in the standard company policy for
senior executives. Executive shall accrue and receive full compensation and
benefits during his vacation leave periods. Vacation leave shall be taken at
such times as do not have an adverse effect on the operations or transactions of
the Company or otherwise as Executive and his immediate supervisor shall agree.

 

  (d) Bonus Plan. The annual target bonus is 40% of base salary with potential
to exceed that if and when the company exceeds its Annual Operating Plan
criteria. This award is at the discretion of the Company’s President. The Bonus
Plan may be adjusted from time to time as directed by the Company’s President.
Executive is guaranteed a bonus of $75,000 for FY 2004, to be paid in January
2005 upon approval of the Board of Directors.

 

  (e) Company agrees to grant to Executive options, vesting ratably over five
years, to acquire 30,000 shares of common stock of Company, pursuant to any of
Employer’s stock option plans that the Board of Directors shall designate, for
the price and under the terms of vesting and all other terms and conditions as
set forth in the Stock Option Agreement attached hereto as Exhibit A. Stock
sales by Executive will be subject to Company’s Trading Policy which is also
applicable to other employees.

 

  (f) Executive will be paid a signing bonus of Eighty One Thousand Two Hundred
and Fifty Dollars ($81,250.00) payable to him on his date of hire with the
Company. If the Executive is terminated for cause or voluntarily terminates his
employment (other than because of death or medical necessity) before three (3)
months following the first day worked, the Executive will be responsible for
reimbursing the Company, at a rate of 1/3rd for each uncompleted month of
employment, for this signing bonus. The Company may withhold any monies due to
Executive at the time of termination necessary to satisfy this obligation, above
those sums exempt from attachment under Federal and State Laws.

 

  (g) Executive will take no actions to violate the provisions of any
non-competition agreement he may have with his former employer. Company agrees
to indemnify Executive for reasonable out of pocket expenses attributable to a
claim by his former employer that he violated the non-competition provisions of
the agreement dated August 1, 2003. Counsel selection, litigation expenses, and
any financial aspects of any settlement in that litigation must be pre-approved
by Company, and failure to do so will abrogate Company’s obligation, if any, to
reimburse Executive for any or all of these expenses.



--------------------------------------------------------------------------------

  (h) Executive will be entitle to receive reimbursement of reasonable
relocation expenses attendant to his move to the St. Louis metropolitan area,
including those for packing, moving and (to the extent necessary) short-term
storage of household items, pursuant to and subject to all of the requirements
of Company’s existing relocation program. Executive agrees that in the event
that he does not become employed by Company, or leaves the employment of Company
for any reason other that his termination by Company without Cause, Executive
will repay the full amount of any relocation expenses paid to him or on his
behalf within 14 days of his rejection of or termination from employment.

 

5. Termination of Employment.

 

  (a) Termination for Cause. If the Company terminates Executive’s employment
For Cause, or if Executive resigns from his employment pursuant to Subsection
5(b), Executive shall be entitled only to payment of that portion of his Salary
earned through and including the Termination Date or the Resignation Date at the
rate of Salary in effect at that time.

 

  (b) Resignation. Executive may resign from his employment with the Company at
any time by providing written notice of his resignation to his immediate
supervisor at least thirty (30) days before the Resignation Date, in which case
he shall be entitled to compensation as provided in Subsection 5(a).

 

  (c) Death. If Executive dies during his employment, or Executive is entitled
to receive payments from the Company pursuant to Section 5(a) at the time of his
death, Executive’s estate or personal representative shall be entitled to
receive that portion of the Salary, at the rate in effect at Executive’s death,
that Executive earned through and including the date of Executive’s death.

 

  (d) Disability. If Executive becomes Permanently Disabled, the Board may
terminate Executive’s employment by providing written notice to Executive at
least 72 hours before the Termination Date. If Executive resigns from employment
with the Company as a result of a Permanent Disability, or the Company
terminates Executive’s employment as a result of a Permanent Disability,
Executive shall be entitled to receive that portion of his Salary, at the rate
in effect at the time he became Permanently Disabled, that he earned through and
including the Termination Date or Resignation Date, as applicable; provided,
however, the amount due and payable for the period on and after the date on
which Executive became Permanently Disabled shall not be less than the portion
of the Salary that would have been paid to him if he had continued in the
Company’s employment for the 180 day period following the date on which he
became Permanently Disabled.



--------------------------------------------------------------------------------

  (e) Compensation Following Termination. If the Company terminates Executive’s
employment other than For Cause the Company shall pay Executive that portion of
his Salary earned through and including the Termination Date or the Resignation
Date at the rate of Salary in effect at that time, plus an amount equal to
fifty-two (52) weeks of his annualized Salary paid in accordance with the then
current payroll practices, and conditioned upon Executive’s signing, and not
revoking, a complete Release of any and all claims. In such case, Company shall
pay for twelve (12) months of the eighteen (18) months health and dental
insurance continuation coverage to which Executive is entitled under the
Consolidated Omnibus Budget Reconciliation Act of 1985, Public Law 99-272, Title
X (COBRA).

 

  (f) Change of Control In the event of a “Change in Control” which, within 24
months from and after such Change in Control results in (a) the involuntary
termination of Executive’s employment by the Company, or (b) the voluntary
resignation of employment by Executive because of (i) the reduction of
Executive’s compensation, (ii) a material adverse change in Executive’s position
with the Company or the nature or scope of Executive’s duties or (iii) a request
by the Company or the surviving entity of the transaction that resulted in the
Change of Control that Executive relocate outside of the St. Louis area which
Executive refuses, then Executive shall receive severance equal to fifty-two
(52) weeks pay paid at his choice (which choice shall be irrevocably made and
set forth as part of the Release described below) either as a lump sum payment
or salary continuance, rather than the severance paid pursuant to paragraph 5(c)
above, but conditioned upon Executive’s signing, and not revoking, a complete
Release of any and all claims. In such case, Company shall pay for twelve (12)
months of the eighteen (18) months health and dental insurance continuation
coverage to which Executive is entitled under the Consolidated Omnibus Budget
Reconciliation Act of 1985, Public Law 99-272, Title X (COBRA). In addition, the
Company agrees to pay for reasonable outplacement services arranged by the
Company. Notwithstanding the foregoing, no payment or payments shall be made
under this Agreement which would be an “excess parachute payment” as defined in
§ 280G(b) of the Internal Revenue Code of 1986, as amended. Payments which would
be “excess parachute payments” shall be proportionately reduced so that no
portion of any payment shall constitute an “excess parachute payment.” For
purposes hereof a “Change in Control” of the Company shall be deemed to occur if
(i) any “person” (as such term is used in § § 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)), other than (A) persons
who, at the date of this Agreement, are the beneficial owners of 25% or more of
the Company’s voting securities or (B) a group including Executive, is or
becomes the “beneficial owner” (as defined in Rule 13d-3 under the



--------------------------------------------------------------------------------

Exchange Act), directly or indirectly, of securities of the Company representing
fifty percent (50%) or more of the combined voting power of the Company’s then
outstanding securities, or (ii) the shareholders of the Company approve a merger
or consolidation of the Company with any other corporation, other than a merger
or consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least fifty percent (50%) of the combined voting power of
the voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation. Further, for purposes hereof, a
“Change in Control” also shall be deemed to occur if individuals who, as the
date hereof, constitute the Board of Directors of the Company (the “Incumbent
Board) cease for any reason to constitute at least a majority of the Board of
Directors of the Company; provided, however, that an individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Company’s shareholders, was approved by at least a majority of
the directors then comprising the Incumbent Board shall be included within the
definition of Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of either an
actual election contest (or such terms are used in Rule 14a-11 of Regulation 14A
promulgated under the Exchange Act) or other actual or threatened solicitation
of proxies or consents by or on behalf of a person other than the Board.

 

6. Covenants.

 

  (a) Non-competition by Executive. If the employment of Executive is terminated
for any reason whatsoever, whether by Executive or Company and whether with
cause or without cause, provided the Company has made payments to the extent
required by Section 5(e), Executive agrees that for a period of one year after
the date of such termination, Executive will not, either personally or as an
employee, agent, director, officer, shareholder, associate, partner, manager,
agent, advisor, independent contractor, proprietor, consultant or otherwise: (i)
engage in or for any managed care organization which is competitive with any
business in which Company is engaged as of the termination date; (ii) solicit,
divert or take away from Company the services of any of the employees or agents
of Company, or induce in any way any nonperformance of any of the obligations of
such employees or agents to Company; and (iii) undertake, or engage in, any
employment or business activities involving the disclosure or use of Company’s
trade secrets or confidential information.

 

  (b) Return of Company Records and Property. Executive agrees that upon
termination of Executive’s employment, for any cause whatsoever, Executive will
surrender to the Company in good condition all property



--------------------------------------------------------------------------------

and equipment belonging to Company and all records kept by Executive containing
the names, addresses or any other information with regard to customers or
customer contacts of the Company, or concerning any operational, financial or
other documents given to Executive during Executive’s employment with Company.

 

  (c) Non-disclosure by Executive. The Executive acknowledges and agrees that
any information obtained by Executive while employed by the Company, including
but not limited to customer lists and customer contacts, financial, promotional,
marketing, training or operational information, and employment data is highly
confidential, and is important to the Company and to the effective operation of
the Company’s business. Executive, therefore, agrees that while employed by the
Company, and at any time thereafter, Executive will make no disclosure of any
kind, directly or indirectly, concerning any such confidential matters relating
to the Company or any of its activities.

 

  (d) Enforcement. In the event of a breach or threatened breach by the
Executive of the provisions of this Agreement, the Company shall be entitled to
a restraining order and/or an injunction restraining the Executive from
contacting, servicing or soliciting Company’s customers, or customer contacts,
or utilizing or disclosing, in whole or in part, the list of the Company’s
customers, customer contacts, employees, or financial, operational, promotional,
marketing, or training information, or from rendering any services to any
persons, firm, corporation, association, or other entity to whom such list or
information, in whole or in part, has been disclosed or is threatened to be
disclosed. In the event the Company is successful in any suit or proceeding
brought or instituted by the Company to enforce any of the provisions of this
agreement on account of any damages sustained by the Company by reason of the
violation by the Executive of any of the terms and/or provisions of this
agreement to be performed by the Executive, the Executive agrees to pay the
Company reasonable attorney’s fees to be fixed by the Court.



--------------------------------------------------------------------------------

7. Inventions.

 

  (a) Executive shall promptly communicate and disclose in writing to Company
all those inventions and developments including software, whether patentable or
not, as well as patents and patent applications (hereinafter collectively called
“Inventions”), made, conceived, developed, or purchased by him, or under which
he acquires the right to grant licenses or to become licensed, alone or jointly
with others, which have arisen or jointly with others, which have arisen or may
arise out of his employment, or relate to any matters pertaining to, or useful
in connection therewith, the business or affairs of Company or any of its
subsidiaries. Included herein as if developed during the employment period is
any specialized equipment and software developed for use in the business of
Company. All of Executive’s right, title and interest in, to, and under all such
inventions, licenses, and right to grant licenses shall be the sole property of
Company. Any such inventions disclosed to anyone by Executive within one (1)
year after the termination of employment for any cause whatsoever shall be
deemed to have been made or conceived by Executive during the Employment Period.

 

  (b) As to all such invention, Executive shall, upon request of Company:

 

  i. Execute all documents which Company shall deem necessary or proper to
enable it to establish title to such inventions or other rights, and to enable
it to file and prosecute applications for letters patent of the United States
and any foreign country; and

 

  ii. Do all things (including the giving of evidence in suits and other
proceedings) which Company shall deem necessary or proper to obtain, maintain,
or assert patents for any and all such inventions or to assert its rights in any
inventions not patented.

 

8. Litigation. Executive agrees that during his employment or thereafter, he
shall do all things, including the giving of evidence in suits and other
proceedings, which Company shall deem necessary or proper to obtain, maintain or
assert rights accruing to Company during the employment period and in connection
with which Executive has knowledge, information or expertise. All reasonable
expenses incurred by Executive in fulfilling the duties set forth in this
paragraph 8 shall be reimbursed by Company to the full extent legally
appropriate, including, without limitation, a reasonable payment for Executive’s
time.

 

9. Modification. No modification, amendment, or waiver of any of the provisions
of this Agreement shall be effective unless made in writing specifically
referring to this Agreement and signed by all parties therefore.

 

10. Entire Agreement. This instrument constitutes the entire agreement of the
parties hereto with respect to Executive’s employment and his compensation
therefore.



--------------------------------------------------------------------------------

11. Waiver. The failure to enforce at any time any of the provisions of this
agreement or to require at any time performance by any party of any of the
provisions hereof shall in no way be construed to be a waiver of such provisions
or to affect either the validity of this Agreement, or any part hereof, or the
right of each party thereafter to enforce each and every provision in accordance
with the terms of this Agreement.

 

12. Severability. The invalidity or unenforceability of any particular provision
of this Agreement shall not affect the other provisions hereof, and this
Agreement shall be construed in all respects as if such invalid or unenforceable
provision were omitted.

 

13. Pronouns. As used herein, the term “Executive” and the pronouns therefore
have been used for convenience only, and corresponding terms reflecting the
proper gender of Executive shall be deemed substituted by the parties hereto
where appropriate.

 

14. Successors. This Agreement shall be binding upon and shall inure to the
benefit of Company and any successor or assign of Company. For the purposes of
this Agreement, the terms “successor or assign” shall mean any person, firm,
corporation, or other business entity which, at any time, whether by merger,
purchase, assignment or otherwise, shall acquire the assets or business of
Company in part or as a whole.

 

This Agreement shall also be binding upon and shall inure to the benefit of
Executive and his legal representatives and assigns, except that Executive’s
obligations to perform such future services and rights to receive payment
therefore are hereby expressly declared to be non-assignable and
non-transferable.

 

15. Governing Law. This Agreement shall be interpreted and executed in
accordance with the laws of the State of Missouri.

 

IN WITNESS WHEREOF, the parties hereto have caused this instrument to be duly
executed as of the day and year first above written.

 

CENTENE CORPORATION

By

 

/s/    CAROL GOLDMAN

--------------------------------------------------------------------------------

   

“Company”

By

 

/s/    JAMES D. DONOVAN JR.

--------------------------------------------------------------------------------

   

“Executive”